Citation Nr: 0730374	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  03-08 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from January 1980 to December 
1982 and active duty for training from July, 8, 1983 to July 
21, 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2001 by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO).


FINDING OF FACT

Schizophrenia began after active duty, is not related to 
active duty, and was not incurred in or aggravated by active 
duty for training.


CONCLUSION OF LAW

The presumption of service incurrence is rebutted; the 
criteria for service connection for schizophrenia are not 
met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307(c) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2004, the VA sent a letter to the veteran providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Although the notice post-dates the initial 
adjudication, the claim was subsequently readjudicated 
without taint from the prior decisions, no prejudice has been 
alleged, and no prejudice is evident from the record.  
Because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to timely notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The VA has also done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits, such as obtaining medical records, obtaining 
personnel records, and providing a hearing.  Although there 
is no VA examination with a nexus opinion on file, none is 
required in this case.  Such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains competent evidence of diagnosed 
disability or symptoms of disability; establishes that the 
veteran experienced an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  Because not all of these conditions have been 
met with respect to the service connection issue decided 
herein, as will be discussed below, a VA examination with 
nexus opinion is not necessary.  The Board does not know of 
any additional relevant evidence which has not been obtained.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  If a chronic disorder 
such as a psychosis is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The initial record of a psychiatric disability is found in a 
July 1984 record which reports that the veteran had been 
hospitalized and assessed with "brief reactive psychosis" 
and "atypical psychosis."  See July 1984 Kings County 
Hospital records.  The hospitalization records indicate that 
the veteran gave a negative history as to any prior 
psychiatric history, and they report that recent stresses 
such as breaking up with his girlfriend and an auto accident 
contributed to the veteran's decompensation.  Id.  The 
records also reports the veteran's parents' history of the 
veteran's bizarre behavior, such as talking to himself, 
making bizarre motions to his mother at odd hours of the 
night and pacing, for the "last several weeks."  

The veteran is initially diagnosed with schizophrenia in 
August 1985.  Subsequent records indicate continuous 
treatment and multiple hospitalizations for the veteran's 
schizophrenia.  

The veteran's service medical records indicate no complaints 
of, treatment for, or diagnosis of a psychiatric disorder, to 
include schizophrenia, and the first record of psychiatric 
treatment is dated in July 1984, more than one year after 
separation from active duty.  See July 1984 Kings County 
Hospital records.  A VA psychiatrist, who has treated the 
veteran, has opined that it is "as likely as not that the 
veteran's schizophrenia would have started within one year 
from the date of his [1982] discharge."  See February 2006, 
May 2003 letters from Dr. Bogen.  This opinion is not 
sufficient to warrant service connection, however, as it 
specifically places the onset of the veteran's schizophrenia 
after separation from service.  Although the VA regulations 
provide a presumption for certain enumerated chronic 
diseases, including psychosis, when present and at least 10 
percent disabling within one year of service, this 
presumption is rebutted where the evidence shows that the 
chronic disease did not arise in service.  38 C.F.R. 
§ 3.307(d)(1).  Because inception of the veteran's 
schizophrenia has been specifically dated as post-service, 
the presumption is rebutted.  See 38 C.F.R. § 3.307(d)(1).  
In sum, there is no competent evidence that schizophrenia was 
incurred during active duty, and although the veteran has 
asserted that it was incurred in service, the veteran, as a 
layperson, is not competent to comment on the presence or 
etiology of a medical disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492.  The Board specifically rejects the veteran's 
history of symptoms in service, finding it outweighed by the 
more contemporaneous history he and his parents gave when he 
was first seen in 1984.

The evidence also does not indicate that the veteran's 
psychiatric disability was incurred during ACDUTRA.  VA 
regulations state that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training 
(ACDUTRA), injury incurred or aggravated while performing in 
active duty for training (INACDUTRA), or acute myocardial 
infarction, cardiac arrest, or cerebrovascular accident 
occurring during such training.  See 38 U.S.C.A. §§ 101(24), 
106, 1110, 1131.  Presumptive periods do not apply to ACDUTRA 
or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  

The veteran had ACDUTRA from July 8 to July 21, 1983.  The 
National Guard records do not report any treatment, symptoms, 
or personnel problems with the veteran during ACDUTRA, and 
the evidence of record includes no psychiatric treatment 
records dating from July 8 to July 21, 1983.  Although Dr. 
Bogen submitted an opinion that it was "at least as likely 
as not" that the veteran's schizophrenia would have started 
within one year from the date of his [1982] discharge, the 
opinion does not link the onset to the specific dates of 
ACDUTRA, and it would be speculative to determine that the 
disease was incurred in the narrow period of ACDUTRA.  
Additionally, although Dr. Bogen stated that he reviewed the 
Kings County records, he does not state any basis for his 
opinion other than the veteran's self-reported history of 
having symptoms in service, or discuss the findings reported 
in the 1984 hospitalization records that recent problems, at 
least in part, lead to the veteran's decompensation.  He also 
does not discuss the fact that the 1984 Kings County Hospital 
records reports the veteran's negative history of 
hallucinations or that the veteran's parents only reported 
bizarre behavior for several weeks.  In this case, even 
assuming the opinion did relate the onset of schizophrenia to 
ACDUTRA, the opinion's lack of substantiation renders the 
opinion very limited in terms of probative value. 

The Board finds that the countervailing evidence outweighs 
the probative value of Dr. Bogen's opinion.  There are no 
treatment records or recorded symptoms dating prior to 1984, 
and the 1984 Kings County treatment records report a negative 
history of prior psychiatric treatment or symptoms from both 
the veteran and his parents.  As stated above, service 
connection based on ACDUTRA requires evidence that the 
disease is incurred or aggravated during the period of 
ACDUTRA.  Service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  See also Slater v. Principi, 4 Vet. App. 43 (1993).  
In this case, the evidence does not adequately suggest that 
schizophrenia was incurred in or aggravated by ACDUTRA.  
Consequently, service connection is not warranted based on 
this period of service.  

In sum, there is no evidence that the veteran's schizophrenia 
was incurred in active service, and it has not been related 
to active service.  Because the preponderance of the evidence 
is to the effect that the schizophrenia arose after active 
service, service connection for schizophrenia is denied.  


ORDER

Service connection for schizophrenia is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


